Citation Nr: 0124424	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected recurrent ventral hernias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active naval service from February 1973 to 
February 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO), which granted service connection for a recurrent 
ventral hernia disability, and evaluated it as 40 percent 
disabling.  The veteran expressed disagreement with the 
initial rating.

In February 2001, he submitted a claim for increased 
compensation based on unemployability.  Ordinarily, when a 
claim has not been adjudicated specifically, the Board refers 
such matter to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  However, under the provisions 
of 38 C.F.R. § 4.16(a), a total compensation rating based on 
individual unemployability may only be assigned where the 
veteran is not in receipt of a total schedular rating.  In 
addition, if a veteran is found to be totally disabled under 
the rating schedule, the issue of entitlement to a total 
compensation rating based on individual unemployability under 
38 C.F.R. § 4.16(a) is moot.  See VAOPGCPREC 6-99, 64 Fed. 
Reg. 52,375 (1999).  Pursuant to the foregoing and based on 
the award of a 100 schedular rating below, the issue of 
increased compensation based on unemployability is moot.

When perfecting his appeal, the veteran requested a hearing 
before a traveling Member of the Board.  38 C.F.R. §§ 20.700, 
20.705(b) (2001).  He withdrew that request by writing in 
November 2000 and asked for a personal hearing before a 
decision review officer at the RO instead.  See 38 C.F.R. 
§ 20.704(e) (2001).  That personal hearing was conducted in 
February 2001, as he requested.


FINDING OF FACT

The veteran's recurrent ventral hernia disability is 
manifested by no more than pain, abdominal tenderness, 
restricted lifting, climbing, bending and crawling, and 
virtual inoperability. 

CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for the 
veteran's service-connected recurrent ventral hernia 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 3.102, 4.3, 4.7, 
4.114, Code 7339 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The record contains service 
medical records, VA medical records from 1994 until early 
2001, he was afforded a local hearing, and he was advised of 
all applicable law and regulations and of the type of 
evidence necessary to substantiate his claim.  The RO 
arranged for two comprehensive VA examinations, and it 
prepared a statement of the case and supplemental statement 
of the case.  In view of the foregoing, the Board finds that 
VA has fully satisfied its duty to the veteran under VCAA.  
As the RO fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to him.  See Bernard v Brown, 4 
Vet. App. 384 (1993).  

Factual Background

The veteran's ventral hernia disability began in 1975, during 
service.  He had ventral hernia repair surgery that year and 
multiple surgeries since that time.

In May 1998, he filed a claim of service connection for 
recurrent ventral hernias.

On December 1998 VA medical examination, he reported that the 
onset of ventral hernia problems began in 1975.  At that 
time, following heavy lifting, he developed severe 
progressive pain, and he subsequently underwent surgery for 
repair of his ventral hernia that year.  He had a 2nd ventral 
hernia repair surgery in 1976, and he underwent his third 
surgery later that year.  His 4th ventral hernia surgery was 
in 1979.  He felt a bulge a year later without pain, and he 
decided against further surgery.  In 1988 he had his 5th 
ventral hernia surgery.  In 1994, due to increased protrusion 
of his hernia, he had his 6th ventral hernia surgery.  At 
that time, he was advised to leave his construction job, and 
he obtained employment as a clerk instead.  In January 1998, 
he underwent his 7th ventral hernia repair surgery.  In 
November 1998, while lifting a 35-pound rock, he felt a "rip" 
and had a recurrence of pain.  He reported that for the 
previous 18 months, he had been wearing a brace most of the 
time and was able to do only minimal work.  He stated that he 
could not do "anything" without the brace.  He experienced 
pain, and even with the brace, had trouble bending or 
lifting.  As well, eating certain foods worsened the pain.  
He reported that an eighth ventral hernia surgery was 
scheduled for early 1999.  

On objective examination, the VA examiner reported that the 
veteran was obese.  His abdomen showed a large ventral hernia 
in the lower left quadrant extending 15 centimeters laterally 
and approximately 20 centimeters in length.  The ventral 
hernia was very obvious on minimal maneuvers such as lifting 
a leg and was easily reducible and somewhat tender.  There 
were large areas of surgical scarring from previous hernia 
repairs.  The examiner diagnosed a long-term recurring 
problem with ventral hernias.  His symptoms included pain and 
even with a brace, he was limited to light duty.  Bending or 
lifting, even with the brace, caused extreme pain.  

By December 1998 rating decision, the RO granted service 
connection for recurrent ventral hernias, rated 40 percent 
disabling, effective May 26, 1998.  

An April 1999 VA physician's note indicated that the veteran 
would not be back at work until August 1999 due to ventral 
hernia repair surgery performed that month.  

The April 1999 hospital report indicated that he underwent 
ventral hernia repair surgery with mesh.  Apparently, 
following his January 1998 ventral hernia repair, he noticed 
a painful bulge on the left side.  He wore an abdominal 
binder.  Following surgery, he was discharged with an 
abdominal binder in place.  

In July 1999, he underwent his 9th ventral hernia repair 
operation.  He presented with a bulge that reduced in the 
left lateral abdomen.  The repair was carried out with mesh.  
He was instructed not to lift more than 10 pounds for a 
period of six weeks.  

By August 1999 rating decision, the RO granted a temporary 
total evaluation for a service-connected condition requiring 
convalescence under 38 C.F.R. § 4.30 for the period between 
April 19 and October 1, 1999.  However, the RO denied special 
monthly compensation based on being housebound.  

By September 1999 letter, a VA physician indicated that the 
veteran was not to lift any load heavier than 10 pounds.  He 
was also told not to engage in extensive climbing or 
crawling.

In October 1999, he filed a notice of disagreement as he 
disputed the initial 40 percent rating assigned to his 
service-connected recurrent ventral hernia disability.

By October 1999 rating decision, the RO denied an increased 
evaluation for his service-connected recurrent ventral 
hernias.  

A December 1999 progress note indicated that the veteran 
voiced complaints of incisional pain.  The physician 
indicated that there may be an adhesion or, alternatively, 
the mesh was causing him pain.  

On January 2000 VA medical examination, the veteran presented 
with complaints of persistent ventral wall pain that was 
exacerbated by touch, sitting up, coughing, and any other 
body movement.  He had been wearing an elastic abdominal 
support 24 hours a day.  He stated that when he removed the 
support at night, the pain increased.  He said that he took 
Ibuprofen or Vicodin approximately once a week for pain.  He 
complained of gas bloating, but his bowel movements were 
normal.  He told the examiner that he could no longer work as 
a cook due to his weight lifting restriction.  He could no 
longer ride motorcycles or repair cars due to fear of injury 
and discomfort.  On objective examination, the examiner 
reported a 14-centimeter abdominal scar and two vertical 
incisions, one 30 centimeters in length and the other 16 
centimeters in length.  While sitting on the examination 
table, the veteran had a large ventral bulge "about 23 by 23 
[centimeters] in diameter."  The scars were painful.  No mass 
was palpable.  The examiner diagnosed recurrent ventral wall 
hernias, persistent symptoms of ventral wall weakness with 
tenderness over the incision sites.  The 10-pound weight 
lifting restriction would be life long due to the high risk 
of recurrence and persistent symptoms of ventral wall 
hernias.  

By March 2000 rating decision, the RO granted service 
connection for abdominal surgical scars, secondary to the 
service-connected ventral hernia disability.  A 10 percent 
rating was assigned each of two scars, and a zero percent 
rating was assigned a third scar.  

August 2000 VA progress notes indicate that the veteran had a 
large amount of mesh in his abdomen.  He complained of 
incisional pain and tenderness.  He also complained of an 
enlarged ventral hernia that caused pain.  

According to an October 2000 VA progress note, the veteran 
had a tender ventral hernia.  The surgeon informed him that 
further surgery would be risky because there was only a small 
area left to which mesh could be attached.  Additionally, 
there was a risk that similar or greater pain would ensue if 
he elected to undergo further surgery.  Another risk was 
infection which would necessitate removal of his entire mesh.  
Thus, the VA surgeon suggested that surgery be delayed as 
long as possible.

In February 2001, he testified at the RO that, according to a 
VA physician at the Portland VA Medical Center, additional 
abdominal surgery was risky and could do "more harm than 
good."  He testified that since his latest surgery, he was 
not permitted to lift over 10 pounds.  He stated that he did 
not wear a hernia belt because he was "too big" for the belts 
currently manufactured.  He indicated that he began having 
trouble approximately two months after his last surgery.  His 
current hernia, he indicated, bulged inward.  He stated that 
he did not work because he was a baker and cook by profession 
and the lifting restriction rendered it impossible for him to 
remain in that profession.  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-28.

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor. 38 C.F.R. § 4.3 (2001).  

38 C.F.R. § 4.27 (2001) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are 
used when a rating under one code requires use of an 
additional code to identify the basis for the evaluation 
assigned.  The additional code is shown after the hyphen.  

Also, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  See Tedeschi v. 
Brown, 7 Vet. App. 411 (1995); Pernorio, 2 Vet. App. at 629 
(1992).  

Analysis

The veteran is currently rated 40 percent disabled under 
38 C.F.R. § 4.114, Diagnostic Code 7339 pertaining to 
postoperative ventral hernias.  Under that code, a 40 percent 
evaluation is warranted when there is a large hernia, not 
well supported by belt under ordinary conditions.  A 100 
percent evaluation requires a massive, persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  38 C.F.R. § 4.114, Code 7339 
(2001).

Although the VA examination reports and other medical 
evidence do not specifically reflect diastasis of the recti 
muscles or destruction or weakening of muscular or fascial 
support of the abdominal wall, the veteran's symptomatology 
more closely approximates the criteria for a 100 percent 
evaluation than those entailed in a 40 percent evaluation.  
See Id; see also, 38 C.F.R. §§ 4.3, 4.7.  

He has had nine ventral hernia operations.  Therefore, injury 
to the abdominal wall must be assumed.  Additionally, 
although abdominal musculature is not so weak as to be 
absolutely inoperable, he was advised to avoid surgery due to 
the multiplicity of serious risks and dangers involved and 
the questionable benefit of an additional operation.  Thus, a 
total rating is appropriate under 38 C.F.R. § 4.114, Code 
7339.

The assignment of a particular code depends on the facts of 
the particular case.  See Butts, supra.  In the present case, 
the extent of this veteran's disability fits within the 
criteria for a 100 percent rating.  38 C.F.R. § 4.114, Code 
7339.  Furthermore, while a 40 percent rating appears 
reasonable under the circumstances (his disability is not 
well supported by belt under ordinary conditions), his 
particular situation, including chronic pain, tenderness and 
virtual surgical inoperability, moves him very much closer to 
the category of a 100 percent rating.  As he is entitled to 
the highest rating available, a 100 percent rating is deemed 
to more nearly approximate his current disabling condition.  
38 C.F.R. § 4.7.


	
ORDER

An evaluation of 100 percent for the veteran's service-
connected recurrent ventral hernia disability is granted.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

